Claim Amendment Authorized Via Telephonic Interview
1.	As explained in the telephonic interview, examiner telephoned applicant’s representative and obtained authorization to amend claim 11 via an examiner’s amendment to remove an extra space between “signal” and “comprises”.
Claim
11.  (Currently Amended):	The image displaying method of claim 10, wherein the data signal [[ ]]comprises a first data signal for over driving of the pixels and a second data signal for pre-charging of the pixels before the over driving.
Claims Allowed
2.	Claims 1-16 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

claim 1 identifies the distinct features: “and wherein the timing controller(FIG. 1: 140) is configured to control the gate driver(FIG. 1: 120) to apply the gate on signal(FIG. 3: Gate_ON 1, 211, 212, 213, 220) to the plurality of gate lines(FIG. 1: GL1-GLn) during a time period determined based on the second frame frequency(FIG. 6: S610), with all other limitations as claimed.
The closest prior art, Korea Patent Pub. No. KR101356164B1 to Kim, U.S. Patent Pub. No. 2014/0092145 A1 to Park et al. (“Park”) and U.S. Patent Pub. No. 2005/0275611 A1 to Aoki, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically as to claim 1, Kim discloses a display device (FIG. 2; p 9 – “a liquid crystal display”), comprising:
	a display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”) comprising a plurality of pixels(Clc)(FIG. 2; pp 9-10 – “m x n liquid crystal cells Clc are arranged in a matrix type”);
	a gate driver(23)(FIG. 2; p 9 – “gate driver 23”) to apply a gate on signal (p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to a plurality of gate lines(G1 to Gn)(FIG. 2; p 10 – “gate lines G1 to Gn”) of the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”);
	a data driver(24)(FIG. 2; p 11 – “data driver 24”) to apply a data signal (p 12 – “The data driver 24 converts the digital video data RGB into a data voltage (analog gamma compensation voltage) corresponding to the gray scale value in response to the data control signal DDC from the timing controller 22.  The supplied data voltage is supplied to the data lines D1 to Dm on the liquid crystal panel 25”) to a plurality of data lines(D1 to Dm)(FIG. 2; p 12 – “data lines D1 to Dm”) of the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”); and
	a timing controller(22)(FIG. 2; p 11 – “timing controller 22”) configured to control the gate driver(23)(FIG. 2; p 11 – “The timing controller 22 controls the gate control signal GDC and the data driver 24 for controlling the gate driver 23 using the vertical/horizontal synchronization signal and the clock signal supplied from the system”; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”) and the data driver(24)(FIG. 2; p 11 – “To generate a data control signal DDC.  In addition, the timing controller 22 samples the digital video data RGB input from the system 21 and rearranges the digital video data RGB to be supplied to the data driver 24”) to display an image frame at a first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the ,
	wherein the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”) is drivable at a second frame frequency(120 Hz) which is higher than the first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is changed from 110 Hz to 120 Hz”), and
	wherein the timing controller(22)(FIG. 2; p 11 – “timing controller 22”) is configured to control the gate driver(23)(FIG. 2; p 11 – “The timing controller 22 controls the gate control signal GDC and the data driver 24 for controlling the gate driver 23 using the vertical/horizontal synchronization signal and the clock signal supplied from the system”; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”) to apply the gate on signal to the plurality of gate lines(G1 to Gn)(FIG. 2; p 10 – “gate lines G1 to Gn”) during a time period  (FIG. 2: 23; p 11 – “The timing controller 22 controls the gate control signal GDC and the data driver 24 for controlling the gate driver 23 using the vertical/horizontal synchronization signal and the clock signal supplied from the system”; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”), and control the data driver(24)(FIG. 2; p 11 – “To generate a data control signal DDC.  In addition, the timing controller 22  to apply an over driven data signal to the plurality of data lines(D1 to Dm)(FIG. 2; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency…The data driver 24 converts the digital video data RGB into a data voltage (analog gamma compensation voltage) corresponding to the gray scale value in response to the data control signal DDC from the timing controller 22.  The supplied data voltage is supplied to the data lines D1 to Dm on the liquid crystal panel 25”; p 12 – “data lines D1 to Dm…the refresh rate detector 31 of the overdriving unit 22A counts a gate start pulse (GSP) provided by the timing controller 22 for a predetermined time, and writes the result to EEPROM”; p 13 – “the overdriving value compensator 32 properly updates the overdriving value for the original digital video data stored in the lookup table 33 according to the output signal of the refresh rate detector 31 and the data driver 24…When the frame frequency is changed to 120 Hz and it is determined that the difference value of the frame frequency is output as ‘10’, the overdrive value is increased by using Equation 1 below to look up to the compensated value (LUT COMPENSATION).  The table 33 is updated and the updated overdriving value is output to the data driver 24”) during the time period (p 11, especially – “a timing controller configured to output a control signal for driving a gate driver and a data driver, and to detect a change in a frame frequency to update an overdriving value for digital video data; A gate driver supplying a gate-on signal to each gate line of the liquid , to display the image frame at the first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is changed from 110 Hz to 120 Hz”).
	Kim does not expressly disclose and wherein the timing controller is configured to control the gate driver to apply the gate on signal to the plurality of gate lines during a time period determined based on the second frame frequency.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Park discloses and wherein the timing controller(600)(FIG. 1; ¶0038) is configured to control the gate driver(400)(FIG. 1; ¶0038) to apply the gate on signal to the plurality of gate lines(G1-Gn)(FIGs. 1, 4A; ¶¶0038, 0075, 0078, 0082-0084) during a time period determined based on the second frame frequency (FIGs. 1, 4A; ¶¶0038, 0075, 0078, 0082-0084 – either of the first or third images in FIG. .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Park to provide a display device that optimizes power usage (i.e., to only provide gate signals when necessary to display images at their respective frequencies).
Kim modified by Park does not expressly teach and wherein the timing controller is configured to control the gate driver to apply the gate on signal to the plurality of gate lines during a time period determined based on the second frame frequency, in which “a time period” is “the time period” of “and control the data driver to apply an overdriven data signal to the plurality of data lines during the time period, to display the image frame at the first frame frequency” (emphasis added). 

Independent claim 8 identifies the distinct features: “applying the gate on signal(FIG. 3: Gate_ON 1, 211, 212, 213, 220) to the plurality of gate lines(FIG. 1: GL1-GLn) for a time determined based on the second frame frequency(FIG. 6: S610), with all other limitations as claimed.
The closest prior art, Korea Patent Pub. No. KR101356164B1 to Kim, U.S. Patent Pub. No. 2014/0092145 A1 to Park et al. (“Park”) and U.S. Patent Pub. No. 2005/0275611 A1 to Aoki, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 8, Kim discloses an image displaying method of a display device (FIG. 2; p 9 – “a liquid crystal display”) comprising a display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”) comprising a plurality of pixels(Clc)(FIG. 2; pp 9-10 – “m x n liquid crystal cells Clc are arranged in a matrix type”), the image displaying method (FIG. 2; p 8, ¶3; p 9, ¶4, p 11, ¶¶1-4) comprising:
	applying a gate on signal (FIG. 2: 23; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”) to a plurality of gate lines(G1 to Gn)(FIG. 2; p 10 – “gate lines G1 to Gn”) of the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”); and
	applying a data signal (FIG. 2: 24; p 12 – “The data driver 24 converts the digital video data RGB into a data voltage (analog gamma compensation voltage) corresponding to the gray scale value in response to the data control signal DDC from the timing controller 22.  The supplied data voltage is supplied to the data lines D1 to Dm on the liquid crystal panel 25”) to a plurality of data lines(D1 to Dm)(FIG. 2; p 12 – “data lines D1 to Dm”) of the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”) to display an image frame at a first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is changed from 110 Hz to 120 Hz”),
	wherein the display panel(25)(FIG. 2; p 9 – “liquid crystal panel 25”) is drivable at a second frame frequency(120 Hz) which is higher than the first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is changed from 110 Hz to 120 Hz”), and
	wherein the applying the gate on signal comprises applying the gate on signal (FIG. 2: 23; p 11 – “The timing controller 22 controls the gate control signal GDC and the data driver 24 for controlling the gate driver 23 using the vertical/horizontal synchronization signal and the clock signal supplied from the system”; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”) to the plurality of gate lines(G1 to Gn)(FIG. 2; p 10 – “gate lines G1 to Gn”) during a time period (FIG. 2: 23; p 11 – “The timing controller 22 controls the gate control signal GDC and the data driver 24 for controlling the gate driver 23 using the vertical/horizontal synchronization signal and the clock signal supplied from the system”; p 12 – “The gate driver 23 sequentially supplies can pulses (gate pulses) to the gate lines G1 to Gn in response to the gate control signal GDC from the timing controller 22”) to display the image frame at the first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is , and the applying the data signal comprises applying over driven data signals to the plurality of data lines(D1 to Dm)(FIG. 2; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency…The data driver 24 converts the digital video data RGB into a data voltage (analog gamma compensation voltage) corresponding to the gray scale value in response to the data control signal DDC from the timing controller 22.  The supplied data voltage is supplied to the data lines D1 to Dm on the liquid crystal panel 25”; p 12 – “data lines D1 to Dm…the refresh rate detector 31 of the overdriving unit 22A counts a gate start pulse (GSP) provided by the timing controller 22 for a predetermined time, and writes the result to EEPROM”; p 13 – “the overdriving value compensator 32 properly updates the overdriving value for the original digital video data stored in the lookup table 33 according to the output signal of the refresh rate detector 31 and the data driver 24…When the frame frequency is changed to 120 Hz and it is determined that the difference value of the frame frequency is output as ‘10’, the overdrive value is increased by using Equation 1 below to look up to the compensated value (LUT COMPENSATION).  The table 33 is updated and the updated overdriving value is output to the data driver 24”) during the time period (p 11, especially – “a timing controller configured to output a control signal for driving a gate driver and a data driver, and to detect a change in a frame frequency to update an overdriving value for digital video data; A gate driver supplying a gate-on signal to each gate line of the liquid crystal panel; A data driver which supplies the overdriven data to display the image frame at the first frame frequency(110 Hz)(FIG. 2: 22; p 11 – “The timing controller 22 includes an overdriving unit 22A to apply overdriving to the digital video data RGB.  At this time, the overdriving unit 22A detects a change in the frame frequency to perform an overdriving function and appropriately adjusts the amount of overdriving according to the changed frame frequency”; p 14 – “the frame frequency is changed from 110 Hz to 120 Hz”).
	Kim does not expressly disclose applying the gate on signal to the plurality of gate lines for a time determined based on the second frame frequency.
Park discloses applying the gate on signal to the plurality of gate lines(G1-Gn)(FIGs. 1, 4A; ¶¶0038, 0075, 0078, 0082-0084) for a time determined based on the second frame frequency (FIGs. 1, 4A; ¶¶0038, 0075, 0078, 0082-0084 – either of the first or third images in FIG. 4A is a second/higher frequency than the second image in FIG. 4A that is a first/lower frequency).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Park to provide an image displaying method that optimizes power usage (i.e., to only provide gate signals when necessary to display images at their respective frequencies).
Kim modified by Park does not expressly teach applying the gate on signal to the plurality of gate lines for a time determined based on the second frame frequency, in which “a time period” is “the time period” of “and the applying the data signal comprises applying over driven data signals to the plurality of data lines during 
Other Relevant Prior Art
4.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2012/0086737 A1 to Tanaka discloses displaying an image at a frequency based on the content in which a data signal is overdriven (see e.g., ¶¶0054, 0110).
(ii)	U.S. Patent Pub. No. 2013/0076769 A1 to Park et al. discloses displaying images at different frequencies based upon whether each image is a still image or a moving image and overdriving a data signal for a moving image (¶¶0009, 0060).
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KIRK W HERMANN/Examiner, Art Unit 2692